Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Fortunato (Reg. 76212) on 9/20/2021.

The application has been amended as follows: 
Claim 1.
1. (Currently Amended) A method, comprising: receiving a first boot command to boot a computing system in an unsecure mode according to a first boot image; 
updating the first boot image for the computing system to a second boot image while the computing system is booted in the unsecure mode, wherein the second boot image includes an update to a secure verification code executable used to verify 
receiving a second boot command to boot the computing system in a secure mode, wherein booting the computing system in the secure mode includes:
locking the second boot image from modification by blocking write access to associated memory addresses for the second boot image while in the secure mode; 
executing, by a secure boot engine executed by a processor,  the secure verification code executable
in response to successfully validating the second boot image according to the secure verification code executable: 
allowing write access to the secure verification code executable only from memory addresses associated with the secure boot engine; 
updating the secure verification code executable according to the second boot image: and continuing to boot the computing system in the secure mode according to the second boot image.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
JANG et al. (United States Patent Application Publication US 2014/0164725) teaches a system on chip including plurality of a fist memory to store a plurality of encryption keys, a second memory to store decrypted data and perform a boot using data stored in the second memory, a third memory to store encryption key setting value, and a CPU to decrypt encrypted data. However, JANG does not teach allowing write access to the secure verification code.
Kessler et al. (United States Patent Application Publication US 2013/0254906) teaches loading a secure code from an external memory at startup time and authenticating the program code using an authentication key. However, Kessler does not teach receiving a second boot command to boot the computing system in a secure mode, locking the second boot image from modification by blocking write access to associated memory addresses for the second boot image while in the secure mode.
Thus, JANG and Kessler does not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/H.K./Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187